DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-2, and 5-7 are amended, claims 3-4 remain withdrawn, and claims 8-10 are newly added. Claims 1-10 are pending with claims 1-2, and 5-10 being considered in the present Office action. 

The rejection of claims 1 and 5-7 is maintained (applicant’s arguments are addressed below). However, a new ground of rejection is necessitated by amendment with respect to claim 2.

Response to Arguments
Applicant’s arguments of unexpected results are not persuasive for the following reasons. Unexpected results must be commensurate in scope with the claimed invention. To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). MPEP 716.02(d). Applicant alleges a maximum pressure of a1, claimed in a range of 199 MPa to 795 MPa, results in unexpected results (i.e., with respect to electronic resistance); however, the evidence provided includes only a single data point closer to the claimed range (e.g., 170 MPa, 180 Mpa, 195 MPa and 800 MPa, 820 mPa, 840 MPa). From the evidence provided, it is unclear whether the unexpected results occur over the claimed range (199 MPa – 795 MPa) or at a range greater than that claimed (e.g., 175 MPa – 795 MPa); thus, the criticality of the claimed range has not been shown.
Applicant argues the unexpected result (i.e., decreased resistance) is due to the increased adhesion from the pressing pressure. However, "[e]xpected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof"; In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967), MPEP 716.02(c). As evidenced by Aragane (US 6,579,641 col. 8), one of ordinary skill in the art would expect pressing has some effect on adhesion and hence resistance. Aragane teaches pressing has an effect on resistance because adhesion between active material components is improved, thereby lowering the resistance of the electrode. As such, one of ordinary skill in the art would expect pressed electrode layers would results in lower resistance in the electrode, as shown by the applicant, due to improved adhesion between components of the electrode (as explained by Aragane). 


Applicant provides arguments with respect to Haba: 

    PNG
    media_image1.png
    137
    617
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    108
    609
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    408
    634
    media_image3.png
    Greyscale

These arguments are not persuasive. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). It is first noted that a positive temperature coefficient (PTC) layer between the active material layer and the current collector is a known method for cutting off current for all types of cells, i.e., liquid, gel, and solid electrolytes (evidenced by Muraoka (US 2008/0241684)), as well as true solid state batteries (evidenced by Hama (US 2017/0207440, of record)). Regardless of the type of cell (and their different internal components) the PTC layer always operates/functions in the same way to interrupt current through a rise in resistance in the PTC layer in  rate at which the resistance increases in the PTC layer during some temperature increasing event is improved. Specifically, the battery is able to shut off the current more quickly because the pressing of the PTC layer on the current collector allowed for the conductive particles and polymer particles to become dense, and the conductive network is easily cut off during heating, see e.g., para. [0120]. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (US 2010/0040952, of record), in view of Haba et al. (JP 2018-113151, machine translation provided with the last Office action), hereinafter Kimura and Haba .
Regarding Claims 1, and 7, Kimura teaches a method for producing an electrode (e.g., 100, 10; 200, 20) for a solid state battery (1), hence for use in solid state batteries; the solid state battery (1) comprises a cathode (100, 10), an anode (200, 20) 
Kimura does not teach forming a PTC resistor layer by applying a slurry containing an electroconductive material (carbon black) and a polymer to the current collector, drying the slurry, and pressing the current collector with the PTC resistor layer at a maximum pressure a1 (pressing A1), where in the b > a1. However, Haba teaches a PTC resistor layer (PTC layer) disposed between the current collector and the electrode active material layer (i.e., positive electrode current collector-PTC layer-positive electrode active material layer, see e.g., para. [0022]). The production method of the PTC layer comprises forming a PTC layer on the current collector of the electrode by applying a slurry comprising carbon black (e.g., acetylene black) electroconductive particles and polymer particles to the current collector, drying the applied slurry, and pressing the current collector on which the PTC resistor layer is formed by a roll, see e.g., para. [0009], [0012], [0013]. The pressure is selected between 98.1 N/cm to 9.81 
It is noted that the instant published paras. [0120] and [0136] state 5.6 kN/cm is equivalent to 199 MPa, and 7.1 kN/cm is equivalent to 252 MPa, respectively. Haba’s pressure range for a1 is disclosed as 98.1 N/cm to 9.81 kN/cm, thus includes 5.6 kN/cm and 7.1 kN/cm, equivalent to 199 MPa and 252 MPa, respectively. If follows that Haba’s pressure range for a1 includes values of at least between 199 MPa to 252 MPa. The pressure range for a1 of Haba (i.e., at least 199 MPa to 252 MPa, as described above) overlaps with the claimed range of 199 MPa to 795 MPa. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re 
In light of the above discussion, Kimura’s teaching of b (400 MPa) is greater than the pressure a1 taught by Haba (199 MPa and 252 MPa) thereby satisfying the claimed relationship of b > a1.  
As described above, the modification of Kimura with Haba teaches the current collector is formed with a PTC layer thereon by applying a slurry comprising electroconductive material (carbon black) and polymer to the current collector, drying the slurry and pressing the current collector with the PTC resistor layer at a pressure a1 such that the electrode active material layer and PTC resistor layer are in contact with each other and the pressure b is greater than a1 (b > a1).


Claims 5-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura Haba in view of Fan et al. (US 2016/0181590, of record), hereinafter Fan.
Regarding Claims 5-6 and 8, Kimura, as modified by Haba, teaches the PTC resistor layer includes carbon black (e.g., acetylene black) electroconductive particles and PVDF polymer particles, see paras. [0012]-[0016]. The ratio of carbon black to PVDV is 2:98 to 20:80 to sufficient secure the PTC function and control the responsiveness of the current interruption, see e.g., para. [0017]. 
Kimura does not teach in the forming of the PTC resistor layer, the slurry contains an insulating inorganic substance, wherein the insulating inorganic substance is a metal oxide; Kimura does not teach the volume ratio of the carbon black, PVDF and alumina. However, Fan teaches a protective layer (“resistive limiter and thermal interrupt layer”) between the current collector and electrode active material, see e.g., para. [0023], and Fig. 1E. This resistance layer is formed by coating a slurry comprising a binder (e.g., PVDF), conductive additive (e.g., carbon black) and ceramic powder (e.g., electrical insulator, aluminum oxide) on to a metal foil current collector, see e.g., paras. [0151]-[0154], and [0172]-[0175]. In one example, the ratio of PVDF: Al2O3: carbon is 4.8g: 17.045 g: 0.32g; using densities of each material, the volume ratio is calculated as about 37.7:60.4:1.98; (4.8 g/(1.78 g/mL) + 17.04g/(3.95 g/mL) + 0.32 g/(2.26g/mL) = 7.14 mL total volume; (4.8 g/(1.78 g/mL))/7.14 mL = 37.7%, (17.04g/(3.95 g/mL))/7.14 mL = 60.4 %, (0.32 g/(2.26g/mL))/7.14 mL = 1.98 % ) which does not overlap with the claimed range (30:60:10) but is close, especially considering carbon and PVDF is easily adjusted in Kimura to secure sufficient PTC function and 
Fan teaches the protective layer (e.g., “resistive limiter and thermal interrupt layer” in Figs. 1A-1G) protects the battery against overheating in the event of an internal short circuit, and interrupts the self-discharge process in the even the battery should overheat or achieve an unsafe temperature, see e.g., para. [0044]. It would be obvious to one having ordinary skill in the art to include the insulating inorganic substance to the PTC layer composition of Kimura and in the ratio suggested, as modified by Haba, to protect the battery against overheating in the event of an internal short circuit, and to interrupt the self-discharge process in the even the battery should overheat or achieve an unsafe temperature, as suggested by Fan.

Claims 1-2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 2016/038026), in view of Isshiki et al. (US 2014/0023922) and Haba et al. (JP 2018113151, of record), hereinafter Suzuki, Isshiki and Haba.
Regarding Claims 1-2 and 10, Suzuki teaches a method for producing an electrode for a solid-state battery, the solid-state battery comprising a cathode (11, 14), an anode (12, 15) and an electrolyte layer (13) disposed between the cathode and the anode, see e.g., Fig. 4. The electrode (e.g., 11, 14; 12, 15) is at least an anode or a cathode (e.g., 11, 14) and comprises a current collector (e.g., 14, 15) and an electrode active material layer (active material layer 11, 12). Suzuki teaches pressing an electrode active mixture layer to form the active material layer (i.e., 11, see e.g., para. [0103]); the pressing step may be performed for only the mixture layer at a pressure of 800 MPa to 3000 MPa, see e.g., para. [0105]. Thus, Suzuki teaches the method includes pressing an electrode active material member comprising the electrode active material layer (11) and excluding a PTC resistor layer, at a maximum pressure b (pressing B) in the range of 800 MPa – 3000 MPa. This range overlaps with or is close to the claimed range of 1775 MPa. 
While Suzuki suggests pressing only the active layer (hence suggesting no current collector is present during the pressing B), this is not explicit; further, Suzuki does not explicitly disclose laminating the pressed active material layer on a current collector. However, both steps are obvious in view of Isshiki. Isshiki teaches forming an electrode composition layer with compression on a substrate; specifically, the electrode layer is formed on the substrate and compressed, the electrode layer is transferred and bonded to (laminated with) the current collector, and the substrate is detached. A substrate is preferable because a more uniform electrode composition layer can be formed, thereby giving a uniform electrode and the internal resistance of the electrochemical element can be inhibited and charge/discharge cycle characteristics 
Suzuki does not teach forming a PTC resistor layer by applying a slurry containing an electroconductive material (carbon black) and a polymer to the current collector, drying the slurry, and pressing the current collector with the PTC resistor layer at a maximum pressure a1 (pressing A1), where in the b > a1. However, Haba teaches a PTC resistor layer (PTC layer) disposed between the current collector and the electrode active material layer (i.e., positive electrode current collector-PTC layer-positive electrode active material layer, see e.g., para. [0022]). The production method of the PTC layer comprises forming a PTC layer on the current collector of the electrode by applying a slurry comprising carbon black (e.g., acetylene black) electroconductive particles and polymer particles to the current collector, drying the applied slurry, and pressing the current collector on which the PTC resistor layer is formed by a roll, see e.g., para. [0009], [0012], [0013]. The pressure is selected between 98.1 N/cm to 9.81 
 It would be obvious to one having ordinary skill in the art to include a PTC layer on the current collector of Suzuki to improve the safety of the battery, secure a sufficient current cutoff accuracy by significantly increasing the resistance when the temperature rises due to an abnormality of the battery, as suggested by Haba. It would further be obvious to one having ordinary skill in the art to press the PTC layer on the current collector at a pressure a1 between 98.1 N/cm to 9.81 kN/cm because pressing significantly improves resistance increase rate, i.e., the battery is able to shut off the current more quickly because the pressing allows for the conductive particles and polymer particles to become dense, and the conductive network is easily cut off during heating, as taught by Haba. 
It is noted that the instant published paras. [0120] and [0136] state 5.6 kN/cm is equivalent to 199 MPa, and 7.1 kN/cm is equivalent to 252 MPa, respectively. Haba’s pressure range for a1 is disclosed as 98.1 N/cm to 9.81 kN/cm, thus includes 5.6 kN/cm and 7.1 kN/cm, equivalent to 199 MPa and 252 MPa, respectively. If follows that Haba’s pressure range for a1 includes values of at least between 199 MPa to 252 MPa. The pressure range for a1 of Haba (i.e., at least 199 MPa to 252 MPa, as described above) 
As described above, the modification of Suzuki with Haba and Isshiki teaches the current collector is formed with a PTC layer thereon by applying a slurry comprising electroconductive material (carbon black) and polymer to the current collector, drying the slurry and pressing the current collector with the PTC resistor layer at a pressure a1 such that the electrode active material layer and PTC resistor layer are in contact with each other and the pressure b is greater than a1 (b > a1).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki, Isshiki, and Haba, in view of Aragane et al. (US 6,579,641) hereinafter Aragane.
Regarding Claim 2, this claim is further rejected under the routine optimization rationale in light of the teachings of Aragane. Aragane teaches pressure is selected to .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA KOROVINA whose telephone number is (571)272-9835. The examiner can normally be reached M-Th 7am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA KOROVINA/Examiner, Art Unit 1729     

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729